Detailed Action
Summary
1. This office action is in response to the amendment filed on June 14, 2022. 
2. Applicant has amended claims 11,14-17 and 19-20.
3. Applicant has added new claim 21.
4. Claims 1-21 are pending and has been examined. 
5. Specification amendments are accepted.
6. Claims objection are withdrawn.
Notice of Pre-AIA  or AIA  status
7. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
8. Applicant’s arguments, filed June 14, 2022 with respect to the amended claim 1 have been fully considered and are persuasive. 
Allowable subject matter
9. Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance.
In re to claim 1, claim 1 the prior art fails to disclose or suggest the emboldened and italicized features recites “bias circuitry coupled to the voltage regulator and including an output branch to output a bias current, and a feedback branch to control the bias current, the feedback branch including a bias-boosting component configured to be in an active mode responsive to the first voltage level being below the set output regulated voltage level and to be in an inactive mode responsive to the first voltage level being at or above the set output regulated voltage level."
In re to claim 14, claim 14 the prior art fails to disclose or suggest the emboldened and italicized features recites “bias circuitry coupled to the voltage regulator and including a bias-boosting metal-oxide semiconductor field- effect transistor (MOSFET) and activating the bias-boosting MOSFET  responsive to the first voltage level being less than the set output regulated voltage level, the activating including operating the bias- boosting MOSFET in a triode region; and outputting, by the bias circuitry, a boosted bias current responsive to activating the bias- boosting MOSFET .”
In re to claim 20, claim 20 the prior art fails to disclose or suggest the emboldened and italicized features recites “feedback branch including a bias-boosting metal-oxide semiconductor field-effect transistor (MOSFET) configured to be in an active mode responsive to the first voltage level being below a set voltage threshold level and to be in an inactive mode responsive to the first voltage level being above the set voltage threshold level, the bias-boosting MOSFET being in a triode region in the active mode and in a subthreshold region in the inactive mode.”
In re to claim 21, claim 21 the prior art fails to disclose or suggest the emboldened and italicized features recites “providing first power having a first voltage level from the energy storage device to the voltage regulator; regulating, by the voltage regulator, the first power to generate first regulated power; providing the first regulated power from the voltage regulator to the bias circuitry; activating the first voltage-controlled switch responsive to the first voltage level being less than the set output regulated voltage level; outputting, by the bias circuitry, a boosted bias current responsive to activating the bias- boosting component; providing second power having a second voltage level from the energy storage device to the voltage regulator; regulating, by the voltage regulator, the second power to generate second regulated power; providing the second regulated power from the voltage regulator to the bias circuitry; deactivating the first voltage-controlled switch responsive to the second voltage level being at or above the set output regulated voltage level; outputting, by the bias circuitry, a non-boosted bias current responsive to deactivating the first voltage-controlled switch; and providing the output signal to a control connection of the at least one second voltage- controlled switch to control one of the boosted bias current or the non-boosted bias current.”
The art of record does not disclose the above limitations, nor would it be obvious to modify the art of record so as to include either of the above limitations.
In re to claims 2-13, claims 2-13 depend from claim 1, thus are also allowed for the same reasons provided above.
In re to claims15-19, claims 15-19 depend from claim 14, thus are also allowed for the same reasons provided above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
10. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sisay Tiku whose telephone number is (571) 272-6898. The examiner can normally be reached on Monday to Friday between 8:30AM-5:30PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tran, Thienvu Vu can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2276. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/SISAY G TIKU/
Primary Examiner, Art Unit 2839